  8:20-cr-00150-RFR-SMB Doc # 64 Filed: 01/25/21 Page 1 of 1 - Page ID # 102




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR150
                                            )
      vs.                                   )
                                            )
DAJUAN PARKER,                              )                  ORDER
SINCERE COOK,                               )
                                            )
                    Defendants.


       This matter is before the court on defendant Dajuan Parker’s Unopposed Motion
to Continue Trial [63]. Counsel needs additional time to conduct further investigation in
order to be ready for trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [63] is granted, as follows:

      1. The jury trial, for both defendants, now set for February 8, 2021 is continued
         to May 17, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and May 17, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: January 25, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
